Citation Nr: 0114729	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) death benefits as the veteran's surviving 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had recognized military service from December 
1941 until his death in June 1942.  

By November 1952 decision, the VA Regional Office (RO) in 
Manila, Philippines, granted the appellant's claim for VA 
death compensation, as the evidence at that time indicated 
she was the unremarried widow of the veteran.  

In 1953, VA received information to the effect that the 
appellant was not legally married to the veteran.  A field 
investigation was conducted, which generated evidence 
substantiating that the appellant and the veteran were not 
legally married, and accordingly, by January 1956 decision, 
the RO terminated her VA death benefits.  The appellant was 
notified of the decision and informed of her appellate 
rights.  The record reflects that she did not initiate a 
timely appeal of that determination.

As outlined in more detail below, the appellant's claim was 
initially before the Board in October 1966, when a decision 
was issued affirming the RO's determination that recognition 
of the appellant as the unremarried surviving spouse of the 
veteran was not warranted.  This case was also before the 
Board in February 1969 and January 1970, when Board decisions 
were issued holding that new and material evidence had not 
been submitted to reopen her claim.

In numerous decisions from December 1975 to July 1997, the RO 
denied applications from the appellant to reopen her claim, 
holding that she had not submitted new and material evidence.  

This matter is now before the Board on appeal from a 
September 1999 decision by the RO, which denied reopening the 
claim for entitlement to death benefits as the veteran's 
surviving spouse on the ground that new and material evidence 
had not been submitted.  


FINDINGS OF FACT

1.  The appellant's claim for recognition as the veteran's 
surviving spouse for VA death benefit purposes was last 
denied by the RO in July 1997; she was notified of that 
decision, but did not initiate a timely appeal.

2.  Evidence submitted since the July 1997 decision is either 
cumulative or does not bear directly and substantially on the 
issue of recognition as the veteran's surviving spouse for VA 
death benefit purposes.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision denying the appellant's claim 
for recognition as the veteran's surviving spouse for VA 
death benefit purposes is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000)).

2.  Evidence submitted since the July 1997 RO decision, by 
itself or in combination with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In her claim for death compensation as the veteran's 
surviving spouse, the appellant reported that she and the 
veteran were legally married in May 1939.  In support of her 
claim, the following evidence was furnished:

? Affidavits from several individuals who reported that they 
were present at the marriage ceremony between the 
appellant and the veteran.  An affidavit was also 
submitted by an individual who reported that her deceased 
husband had been a sponsor at the marriage ceremony.

? Statements and affidavits from local town officials 
reported that public and church records of the marriage 
between the appellant and the veteran were destroyed 
during the war.  A statement from a minister reported he 
was unable to produce a marriage certificate because 
records at his church had been eaten by insects.  

? Service department records indicated that the appellant 
was the veteran's wife at the time of his death, and 
evidence was received indicating that he and the appellant 
had a child together.

Based on the evidence outlined above, the RO recognized the 
appellant as the veteran's surviving spouse, and a November 
1952 decision was issued which granted her VA death 
compensation.  

In 1953, VA received information that the appellant was not 
legally married to the veteran.  A subsequent field 
investigation generated evidence that she and the veteran 
were not legally married, but rather, had lived together in a 
common law relationship.  Accordingly, it was determined that 
she was not legally married to the veteran, and she was 
informed by the RO that her death benefits were terminated.  

Subsequent to termination of her death benefits, the 
appellant filed a claim to have her case reopened, and 
submitted a copy of an opinion of the Court of First Instance 
of Negros Oriental, reflecting that she had faced criminal 
prosecution in 1964 for falsification of public records or 
official documents.  The opinion of the Court of First 
Instance reflects that she was acquitted of the charges in 
February 1964, as she was held to have been legally married 
to the veteran.  In ruling in her favor, the court stated 
that Philippine law does not require any particular type of 
marriage ceremony, and a marriage will not be deemed invalid 
for failure to properly record the event with a local civil 
registry.  The court's opinion also described trial testimony 
showing that an unsigned marriage contract had been found 
indicating that the appellant and veteran were married in 
1939.  

In numerous statements, the appellant contends that her death 
benefit payments should be restored because the Court of 
First Instance found she was legally married to the veteran, 
and because the court's opinion was binding on VA.  

In response to her application to have her claim reopened, 
the RO issued a September 1964 decision which denied her 
application to reopen her claim for death benefits.  The 
appellant was informed by the decision that the opinion of 
the Court of First Instance was not binding on VA, and did 
not constitute new and material evidence sufficient to reopen 
her claim.  

The appellant's claim first came before the Board in October 
1966, when a decision was issued affirming the RO's 
determination that recognition of the appellant as the 
unremarried surviving spouse of the veteran was not 
warranted.  In the decision, the Board made the following 
findings of fact:

(1)  the appellant and the veteran lived together in a 
marital relationship prior to his entry into recognized 
service;
(2)  there is no public or church record of their marriage;
(3)  the clergyman reported to have officiated a the wedding 
ceremony is deceased;
(4)  the reported sponsor at the wedding denied she witnessed 
the ceremony; and
(5)  there is no original marriage certificate available.

Subsequent to the October 1966 Board decision, the appellant 
again applied to have her claim for death benefits reopened.  
In support thereof she furnished another copy of the 1964 
opinion of the Court of First Instance.  In July 1968, the RO 
denied reopening the appellant's claim, and again informed 
her that the copy of the opinion of the Court of First 
Instance was not new and material evidence that warranted 
reopening her claim.  

This case was again before the Board in February 1969, and by 
a decision that month, the Board affirmed the RO's denial of 
reopening the appellant's claim, holding that the additional 
evidence (specifically, the opinion of the Court of First 
Instance) did not establish a new factual basis to warrant 
recognition of the appellant as the veteran's surviving 
spouse.  

The appellant subsequently applied to have her claim 
reopened, and submitted evidence consisting of copies of 
documents and affidavits, and a copy of the 1964 opinion of 
the Court of First Instance, all of which were previously 
considered by the RO and the Board.  By July 1969 decision, 
the RO denied reopening her case, finding that no new and 
material evidence had been submitted.

This case was last before the Board in January 1970.  The 
evidence of record at that time included the following:  

? A copy of the above-noted 1964 opinion of the Court of 
First Instance.
? A copy of a statement previously submitted by the 
Municipal Treasurer's Office.

? Copies of the RO's field examination requests.

? A copy of a letter from VA to a Philippine law enforcement 
official, briefly outlining VA evidentiary findings 
regarding the appellant's claim.  

? A certified copy of the marriage contract between the 
appellant and the veteran reflecting that they were 
married in May 1939.  As noted above, the record reflects 
that the marriage contract was incorporated in the above-
described decision of the Court of First Instance, and was 
considered by the Board in the October 1966 and February 
1969 decisions.

By January 1970 decision, the Board denied reopening the 
appellant's claim for recognition as the widow of the veteran 
for purposes of entitlement to death benefits, holding that 
new and material evidence had not been submitted to reopen 
her claim.  

Subsequent to the Board's January 1970 decision, the 
appellant submitted numerous applications to have her claim 
reopened.  Evidence furnished in support of the applications 
include her own statements reiterating her contention that 
the 1964 decision of the Court of First Instance, insofar as 
it was held that she and the veteran were legally married in 
May 1939, is binding on VA.  Other additional evidence 
submitted included the following:

? An affidavit received in October 1995, wherein two 
individuals reported that they had personal knowledge that 
the appellant was the veteran's spouse.

? Copies of evidence previously considered by the RO and the 
Board, including, among other things, a copy of the 
opinion of the Court of First Instance, copies of marriage 
certificates, birth certificates, affidavits, and letters 
from VA to the appellant.

By July 1997 decision, the RO confirmed its previous 
determinations that the appellant had not submitted new and 
material evidence to warrant reopening her claim.  She was 
notified of the decision and informed of her appellate 
rights, and she did not initiate a timely appeal.

Subsequent to the July 1997 decision, additional evidence 
submitted includes the following:

? A November 1998 Joint Affidavit of Identity, wherein two 
individuals stated that they are neighbors and friends of 
the appellant, and have personal knowledge that she is the 
veteran's surviving spouse.  

? A December 1998 certificate of confirmation from the 
Veterans Federation of the Philippines, certified by the 
Post Commander, identifying the appellant as the "the 
Living Spouse . . . who personally appeared before me . . 
. ."

? Additional copies of evidence previously considered by the 
RO and the Board, including, among other things, a copy of 
the opinion of the Court of First Instance, copies of 
marriage certificates, birth certificates, affidavits, and 
letters from VA to the appellant.

The most recent denial of the appellant's application to 
reopen her claim was by September 1999 RO decision, which 
held that that new and material evidence had not been 
submitted to reopen the claim for recognition as veteran's 
surviving spouse.  The appellant initiated a timely appeal of 
the decision in May 2000.


Legal Criteria and Analysis

Initially, the Board finds that, pursuant to VA law and 
regulations, the July 1997 RO decision denying the 
appellant's claim for entitlement to death benefits as the 
veteran's surviving spouse is final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Despite the finality of a final 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or 
obtained with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that VA must reopen a claim when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993).  The standards regarding the issue of 
finality have been reviewed and upheld.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

The Court has held that to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis; 
first, whether evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a), second, if it finds the evidence 
is "new and material" immediately on reopening it must 
determine whether the claim is well grounded, based on all of 
the evidence, presuming its credibility, and third, if the 
claim is well grounded to proceed to the merits, but only 
after ensuring that the duty to assist had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Among other things, this law eliminated the requirement of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
held that VA could not assist in the development of a claim 
that was not well grounded.  The law provides that specific 
VA action is required to assist in developing a claim.  
However, it also states that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The key issue in this case is whether the appellant, for 
purposes of entitlement to VA death benefits, may be 
recognized as the surviving spouse of the veteran.  In order 
to be considered the veteran's surviving spouse, it must 
first be established that her marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) (2000) and, among 
other requirements, that she was the lawful spouse of the 
veteran at the time of his death.  See 38 U.S.C.A. § 101(3) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.50 (2000).

As the law applies in this case, the term "spouse" means a 
person whose marriage meets the criteria of 38 C.F.R. § 
3.1(j), wherein the term "marriage" is defined as meaning a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1(j).

In this case, a copy of the opinion of the Court of First 
Instance, copies of affidavits and statements from the 
appellant's acquaintances, copies of statements and 
affidavits from local government officials, letters from VA 
to the appellant, and the veteran's service records, were 
associated with the claims folder and considered prior to the 
July 1997 RO decision.  The Board finds that the photocopies 
of the exact same evidence submitted since that decision are 
merely duplicate of evidence already of record.  As the 
photocopy of the 1964 court opinion, and photocopies of 
affidavits, letters, statements, service records, and other 
documents are duplicative, they are redundant, and not 
"new" as that term is defined in 38 C.F.R. § 3.156(a).  

As they relate to this claim, there are clearly affidavits 
and additional evidence reflecting that the appellant is the 
veteran's surviving spouse, which are "new" in the sense 
that they contain evidence which the RO did not have before 
it when adjudicating the appellant's claim in July 1997.  
However, that additional evidence simply reflects that the 
appellant is whom she purports to be, and that she is 
considered by the individuals executing the documents as the 
veteran's surviving spouse.  

Even acknowledging that the additional evidence is "new," 
it is not material as it does not bear directly and 
substantially on whether the appellant and the veteran were 
legally married at the time of his death.  Thus, individually 
or in connection with evidence previously assembled, the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the appellant has not submitted "new and 
material evidence" to reopen the claim of recognition as the 
veteran's spouse for the purpose of entitlement to VA death 
benefits.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

In sum, the Board finds that no item of the additional 
evidence received subsequent to the July 1997 RO decision 
bears directly and substantially on the specific matters 
under consideration, or is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The new evidence does not contribute 
to a more complete picture of the appellant's status as the 
veteran's surviving spouse, and in fact, it simply reiterates 
information and contentions previously considered by the RO 
and the Board on prior VA determinations.  

Based on a review of the complete record in this case, the 
Board finds no new and material evidence has been submitted 
since the July 1997 final RO decision.  As the information 
provided in support of her application to reopen the claim of 
entitlement to VA death benefits as the veteran's surviving 
spouse does not include new evidence which bears directly and 
substantially on the specific matter under consideration, the 
Board finds "new and material" evidence has not been 
submitted.  See 38 C.F.R. § 3.156(a).  



ORDER

The appellant not having submitted new and material evidence 
to reopen a claim for entitlement to death benefits as the 
veteran's surviving spouse, the appeal is denied. 



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 

